Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0079087 (De Boer et al.) (hereinafter “De Boer”).
Regarding claim 1, Figs. 1-8B show  a vacuum lifter apparatus for lifting sheet material articles (9), comprising 
an upper chassis (4), 
a modular lower suction plate (3) supported beneath the chassis (4), 
a controller (including 8, 81 and 82) and 
a source of vacuum air pressure (numbered paragraph [0054]), the suction plate (3) comprising a suction lifting surface (31) for providing vacuum lifting pressure to said articles (9), 
wherein: 
- the modular suction plate (3) has a plurality of side-by-side modules (elements 37), each module (each element 37) providing a different portion of the suction lifting surface (31) and having one or more air outlets (38), said outlets of one module (one element 37) being separate from said outlets of other modules (another element 37) and being in fluid communication with the corresponding portion of the suction lifting surface (31) and not with different portions of the suction lifting surface (31); 
- the chassis (4) comprises at least one air outlet (42) connected to said source of vacuum air pressure (numbered paragraph [0054]) for conveying said vacuum pressure to the suction lifting surface (31) of the suction plate (3), and a plurality of separate air flow channels (dotted-line channels in Fig. 5) through the chassis (4), each of said channels (dotted-line channels) leading from said outlets of one of said modules (one element 37) to said outlet of the chassis (4); and 
- said apparatus further comprises for each air flow channel (dotted-line channel in Fig. 5) an associated air flow valve (41) and a valve actuator (45), the controller (including 8, 81 and 82) being operatively connected to said valves (41), and the controller (including 8, 81 and 82) being configured, in use, to open and close said valves (41) to separately control the vacuum pressure transmitted along said channels (dotted-line channels in Fig. 5) to each one of said modules (elements 37) whereby the vacuum pressure conveyed to each one of said different portions of the suction lifting surface (31) is individually controllable by the controller (including 8, 81 and 82).
Regarding claim 4, as best understood, Figs. 1-8B show that the chassis (4) is separated at intervals from the suction plate upper side (upper side of 3) to provide a plurality of air chambers between the chassis (4) and suction plate (3), each air flow channel (dotted-line channels in Fig. 5) extending through one of said chambers.  See, e.g., Fig. 5)
Regarding claim 5, Figs. 1-8B show each suction module (elements 37) comprises a housing, the housing comprising opposite top and bottom walls (dotted-line walls for elements 37 in Fig. 5), said bottom walls together providing a lower side of the suction plate (3) and said top walls each providing said outlets of said modules (elements 37).  See dotted-line walls of elements 37 in Fig. 5.  
Regarding claim 6, Figs. 1-8B show that said bottom walls (dotted-line walls in Fig. 5) are each perforated to provide orifices through which, in use, air is drawn along air flow paths through said top wall outlets and into said channels (dotted-line channels in Fig. 5) towards said air outlet of the chassis (4) to provide said suction lifting pressure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over De Boer as applied to claim 1 above, and further in view of U.S. Patent No. 3,845,950 (Kuzniak) (hereinafter “Kuzniak”).  With regard to claim 2, De Boer teaches that portions of the suction lifting surface (31) are arranged in an array and shows a controller (including 8, 81 and 82) and valves (41), but does not show sequential opening of valves, as claimed.
Kuzniak shows that it is well-known in the art to provide a vacuum lifter apparatus (Fig. 1) with portions of a suction lifting surface (lower surface of 3) arranged in an array and a controller (including elements 66 and elements 12) configured to sequence opening of valves (including 9a and 9b) to convey vacuum pressure to said portions at different times such that vacuum pressure appears at a first one (left portion) of said portions first and a second one (right portion) of said portions last, said first and second portions being on opposite sides of said array.  Column 1, lines 58-68 explain that this arrangement facilitates quick and easy opening and closing of valves with a simple structure.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the De Boer apparatus with a valve control arrangement that sequentially opens valves for the purpose of easily and quickly opening and valves as needed, as taught by Kuzniak. 
Regarding claim 3, as best understood, Figs. 2-5 of Kuzniak show that there is at least one intervening portion (middle portion) of the suction lifting surface between said first and second portions (left and right portions), and the controller (including elements 66 and 12) is configured to sequence the opening of said valves (including 9a and 9b) to convey said vacuum pressure to said intervening portions (middle portions) sequentially in time such that said conveyed pressure appears as a wave spreading across the suction lifting surface (lower surface of 3) starting at said first portion (left portion) and ending at said second portion (right portion).
Regarding claim 7, Figs. 1-8B of De Boer show that the chassis (4) is separated at intervals from the suction plate upper side (upper side of 3) to provide a plurality of air chambers between the chassis (4) and suction plate (3), each air flow channel (dotted-line channels in Fig. 5) extending through one of said chambers.
Regarding claim 8, Figs. 1-8B of De Boer show that the chassis (4) is separated at intervals from the suction plate upper side (upper side of 3) to provide a plurality of air chambers between the chassis (4) and suction plate (3), each air flow channel (dotted-line channels in Fig. 5) extending through one of said chambers.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653